DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 is objected to because of the following informalities: the claim recites “equal to  the outer diameter of the outer diameter of the first reduced-diameter section” at line 7-8 which it is believed should read “equal to the outer diameter of the first reduced-diameter section” (emphasis added).  Appropriate correction is required.
Claims 4, 13, and 18 are objected to because of the following informalities: each of the claims recite “the first end portion comprises a fifth section having a fifth section having a fifth outer diameter” at line 7-8 which it is believed should read “the first end portion comprises a fifth section having a fifth outer diameter” (emphasis added); and each of the claims recites “second end portion comprises a sixth section having a sixth section having a sixth outer diameter” at line 10-11 which it is believed should read “second end portion comprises a sixth section having a sixth outer diameter” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8-12, 16-17, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robinson (US Patent 8808307B2).
Robinson discloses an orthopaedic driving instrument (driver for a surgical device).  Specifically in regards to claim 1, Robinson discloses an instrument (10) comprising a first end portion (end with 14 on one side of 78); a second end portion (end with 14 on one side of 78) opposite the first end portion; and central portion (78), intermediate the first and second end portions, comprising a central section having an outer diameter (diameter of 78) representing a maximum outer diameter of the driving instrument (10); wherein the first end comprises a first driving interface (28) sized and shaped to, in operation of the instrument, engage a screw interface of a screw (22) for applying torque to the screw (22); wherein the second end comprises a second driving interface (28) sized and shaped as the size and shape of the first driving interface (28); wherein the first end portion comprises a first section (section created by portion 30 of 14) having a first outer diameter (diameter of 30); and the second end portion comprises a second section (section created by portion 30 of 14) having a second outer diameter (diameter of 30) equal to the first outer diameter (Robinson discloses wherein tool 10 has two identical drive portions 14 at opposite ends of the tool shaft 15.) (Fig. 1-1A, 3-8, 14-15; and Col. 4 lines 13-43).
In regards to claim 3, Robinson discloses wherein: the first end portion comprises a first reduced-diameter section (portion of 14 having arms 26) having an outer diameter, smaller than the first outer diameter (diameter of 30), intermediate the maximum outer diameter (diameter of 78) of the central section (78) and the first outer diameter (diameter of 30) of the first section (30); and the second end portion comprises a second reduced-diameter section (portion of 14 having arms 26) having an outer diameter, equal to the outer diameter of the first reduced-diameter section, intermediate the maximum outer diameter (diameter of 78) of the central section (78) and the second outer diameter of the second section (30) (Fig. 3 and 1).
In regards to claim 8, Robinson discloses wherein the instrument (10) is symmetric, the first end portion having a first size and shape and the second end portion having a second size and shape matching the first size and shape (Robinson discloses wherein tool 10 has two identical drive portions 14 at opposite ends of the tool shaft 15.) (Fig. 1-1A; and Col. 4 lines 13-15).
In regards to claim 9, Robinson discloses wherein the first driving interface (28) is identical to the second driving interface (28) (Robinson discloses wherein tool 10 has two identical drive portions 14 at opposite ends of the tool shaft 15.) (Fig. 1-1A; and Col. 4 lines 13-15).
In regards to claim 10, Robinson discloses an orthopaedic driving instrument (driver for a surgical device).  Specifically, Robinson discloses an instrument (10) comprising a first end portion (end with 14 on one side of 78); a second end portion (end with 14 on one side of 78) opposite the first end portion; and a central portion (78), intermediate the first and second end portions, comprising a central section having an outer diameter (diameter of 78) representing a maximum outer diameter of the driving instrument (10); wherein the first end comprises a first driving interface (28), and the second end comprises a second driving interface (28), the first and second driving interfaces (28) being identical (Robinson discloses wherein tool 10 has two identical drive portions 14 at opposite ends of the tool shaft 15.) (Fig. 1-1A, 3-8, 14-15; and Col. 4 lines 13-43).
In regards to claim 11, Robinson discloses wherein the first end portion comprises a first section (section created by portion 30 of 14) having a first outer diameter (diameter of 30); and the second end portion comprises a second section (section created by portion 30 of 14) having a second outer diameter (diameter of 30) equal to the first outer diameter (Robinson discloses wherein tool 10 has two identical drive portions 14 at opposite ends of the tool shaft 15.) (Fig. 1-1A, 3-8, 14-15; and Col. 4 lines 13-43).
In regards to claim 12, Robinson discloses wherein: the first end portion comprises a first reduced-diameter section (portion of 14 having arms 26) having an outer diameter, smaller than the first outer diameter (diameter of 30), intermediate the maximum outer diameter (diameter of 78) of the central section (78) and the first outer diameter (diameter of 30) of the first section (30); and the second end portion comprises a second reduced-diameter section (portion of 14 having arms 26) having an outer diameter, equal to the outer diameter of the first reduced-diameter section, intermediate the maximum outer diameter (diameter of 78) of the central section (78) and the second outer diameter of the second section (30) (Fig. 3 and 1).
In regards to claim 16, Robinson discloses wherein the instrument (10) is symmetric, the first end portion having a first size and shape and the second end portion having a second size and shape matching the first size and shape (Robinson discloses wherein tool 10 has two identical drive portions 14 at opposite ends of the tool shaft 15.) (Fig. 1-1A; and Col. 4 lines 13-15).
In regards to claim 17, Robinson discloses an orthopaedic driving instrument (driver for a surgical device).  Specifically, Robinson discloses an instrument (10) comprising a first end portion (end with 14 on one side of 78); a second end portion (end with 14 on one side of 78) opposite the first end portion; and a central portion (78), intermediate the first and second end portions, comprising a central section having an outer diameter (diameter of 78) representing a maximum outer diameter of the driving instrument (10); wherein the first end portion a first section (section created by portion 30 of 14) having a first outer diameter (diameter of 30); and the second end portion comprises a second section (section created by portion 30 of 14) having a second outer diameter (diameter of 30) equal to the first outer diameter, wherein at least one of the first and second outer diameters (dimeter of 30) has a circular cross-sectional configuration (Robinson discloses wherein tool 10 has two identical drive portions 14 at opposite ends of the tool shaft 15.) (Fig. 1-1A, 3-8, 14-15; and Col. 4 lines 13-43).  Robinson also discloses wherein: the first end portion comprises a first reduced-diameter section (portion of 14 having arms 26) having an outer diameter, smaller than the first outer diameter (diameter of 30), intermediate the maximum outer diameter (diameter of 78) of the central section (78) and the first outer diameter (diameter of 30) of the first section (30); and the second end portion comprises a second reduced-diameter section (portion of 14 having arms 26) having an outer diameter, equal to the outer diameter of the first reduced-diameter section, intermediate the maximum outer diameter (diameter of 78) of the central section (78) and the second outer diameter of the second section (30) (Fig. 3 and 1).
In regards to claim 21, Robinson discloses wherein the driving instrument (10) extends along a longitudinal axis (axis through center of 10) between the first and second end portions (ends with 14), the central portion (78) having a length along the longitudinal axis that is greater than a length of the first and second driving interfaces (28) along the longitudinal axis (Fig. 1-1a).

Allowable Subject Matter
Claims 4-7, 13-15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and by correcting the minor informalities listed above in the claim objections.

Response to Arguments
Applicant’s amendments filed on 5/16/22 have overcome the previous 112 rejections of the claims which are withdrawn. 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775